United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL STATION, Bremerton, WA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-0110
Issued: April 24, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On October 27, 2016 appellant filed a timely appeal from an April 28, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
The Board has duly considered the matter and finds that the case is not in posture for a
decision. In this regard, the Board notes that, in the present matter, File No. xxxxxx124,
appellant filed a hearing loss claim on November 3, 2015. In a development letter to appellant
dated December 4, 2015, OWCP reviewed a statement of accepted facts (SOAF) contained in
appellant’s prior hearing loss claim, File No. xxxxxx732.1 In the April 28, 2016 decision, it
noted that the medical evidence submitted was from the previously accepted claim. As
assembled, the case record now before the Board does not contain the case file for File No.
xxxxxx732.
The case will be remanded to OWCP to combine case File Nos. xxxxxx124 and
xxxxxx732. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on appellant’s claim.
1

File No. xxxxxx732.

IT IS HEREBY ORDERED that the April 28, 2016 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: April 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

